Exhibit January 12, 2009 Securities and Exchange Commission Office of the Chief Accountant 100 F Street, N.E. Washington, DC 20549 Re: NanoViricides, Inc. File No. 000-1379006 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K of NanoViricides, Inc. and are in agreement with the statements contained in "Changes in Registrant's Certifying Accountant". We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ HOLTZ RUBENSTEIN REMINICK LLP
